Citation Nr: 1236829	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  10-47 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a February 3, 1999, decision that denied entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from April 1953 to April 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which found that there was no clear and unmistakable error in the RO's February 1999 denial of the Veteran's claim for pension benefits.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDING OF FACT

The February 1999 decision was reasonably supported by the evidence of record and was consistent with the laws and regulations then in effect.


CONCLUSION OF LAW

The February 1999 decision that denied entitlement to nonservice-connected pension benefits was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See Gonzales, 218 F.3d at 1380-81.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2011).  The United States Court of Appeals for Veterans Claims (Court) has noted that, because CUE claims are not conventional appeals and are fundamentally different from any other kind of action in VA's adjudicative process, the duties mandated in the VCAA are not applicable to CUE claims.  Specifically, determinations as to the existence of CUE are based on the facts of record at the time of the decision challenged; thus, no further factual development would be appropriate.  See Dobbins v. Principi, 15 Vet. App. 323, 327 (2001) (citing Livesay v. Principi, 15 Vet. App. 165, 178-79   (2001) (en banc)); see also Pierce v. Principi, 240 F.3d 1348, 1353 (Fed. Cir. 2001); VAOPGCPREC 12-2001 at para. 7 (July 6, 2001) (VA does not have "a duty to develop" in a CUE case because "there is nothing further that could be developed").  Consequently, the provisions of the VCAA as well as VA's implementing regulations need not and will not be addressed in this decision.

Analysis

The Veteran seeks revision of a February 1999 decision on the basis of CUE in regard to the denial of his claim for a nonservice-connected pension (hereinafter, "pension").  For the following reasons, the Board finds that CUE was not committed in that decision.

By way of background, the Veteran filed an informal claim for pension benefits in August 1998.  He was asked to submit evidence showing permanent and total disability in support of his claim, and having failed to do so, his claim was denied in February 1999, although he was advised that he had until October 1999 to submit evidence in support of the claim.  See Decision dated February 3, 1999.  He did not submit any evidence, nor appeal the decision, and it became final.  In April 2004, the Veteran applied for pension benefits again, which were granted that month and effective April 9, 2004, the date of receipt of the claim.  The Veteran appealed the April 2004 rating decision, asserting that an earlier effective date for his pension benefits should apply.  The Board affirmed the RO in a November 2007 decision, which the Veteran did not appeal.  The Veteran has not argued that there was CUE in the RO's April 2004 rating decision, or the Board's November 2007 decision.

In general, VA rating decisions or Board decisions that are not timely appealed are final.  See 38 U.S.C.A. § § 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2011).  The claimant has one year from notification of the RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period. 38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d) , 20.200, 20.201, 20.202, and 20.302(a) (2011). 

There are two methods available to revisit final VA decisions: challenges based on CUE (see 38 U.S.C.A. §§ 5109A , 7111 (West 2002)); and, requests to reopen  claims based on new and material evidence (see 38 U.S.C.A. § 5108 (West 2002)).  Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002).  The only issue currently before the Board is whether there was CUE in the February 1999 decision.  In this regard, previous determinations which are final and binding will be accepted as correct in the absence of CUE.  Where evidence establishes such an error, the prior decision will be reversed or amended.  38 U.S.C.A. §§ 5109A , 7111 (West 2002); 38 C.F.R. §§ 3.105 , 20.1400 (2011).

CUE has been defined as "an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  "To prove the existence of clear and unmistakable error as set forth in [38 C.F.R.] § 3.105(a), the claimant must show that an outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision."  Yates v. West, 213 F.3d 1372, 1374 (Fed. Cir. 2000); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

The Court has devised a three-prong test to ascertain the presence of CUE in a prior determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question. Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).

In Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), the Court clarified the test set forth in Russell.  In Fugo, the Court stated, "CUE is a very specific and rare kind of 'error.'  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error."  If a Veteran wishes to reasonably raise CUE there must be "some degree of specificity as to what the alleged error is and, unless it is the kind of error . . . that, if true, would be CUE on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error."  There is a presumption of validity to otherwise final decisions, and that where such decisions are collaterally attacked, and a CUE claim is undoubtedly a collateral attack, the presumption is even stronger.  Id.  See also Grover v. West, 12 Vet. App. 109, 111-112 (1999); Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Caffrey v. Brown, 6 Vet. App. 377, 383-384 (1994); Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  See also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999) (expressly adopting the "manifestly changed the outcome" language in Russell).

The mere misinterpretation of facts does not constitute CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  Moreover, the Court has held that the failure to fulfill the duty to assist does not constitute CUE.  See Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. App. 377 (1994).

The Veteran argues that the denial of pension benefits in February 1999 was clearly and unmistakably erroneous.  See Letter dated June 15, 2009.  The claim was denied due to the failure of the evidence to show that the Veteran was permanently and totally disabled.  See Decision dated February 3, 1999.  Specifically, the Veteran argues that 38 U.S.C.A. § 1502(a)(2) provides that a claimant will be considered permanently and totally disabled for VA pension purposes if the claimant has already been determined to be disabled by the Commissioner of Social Security.  See Letter dated June 15, 2009.  The Veteran indicated he was receiving Social Security benefits when he applied for the pension in 1998, which he would not be eligible for unless he was determined to be disabled by that agency.  Id.  Therefore, he argues, the February 1999 decision should have granted pension benefits.

The Board finds this argument to be without merit.  At the time of the Veteran's claim, filed in August 1998 and denied in February 1999, basic entitlement to nonservice-connected pension benefits required the Veteran to show that he met specific service requirements, that he was permanently and totally disabled from nonservice-connected disability not due to his own willful misconduct, and that he met specific net worth and annual income requirements.  38 C.F.R. § 3.3 (1998); 38 C.F.R. § 3.3 (1999).  For purposes of determining permanent and total disability at that time, 38 U.S.C.A. § 1502(a) provided that 

a person shall be considered to be permanently and totally disabled if such a person is unemployable as a result of disability reasonably certain to continue throughout the life of the disabled person, or is suffering from-(1) any disability which is sufficient to render it impossible for the average person to follow a substantially gainful occupation, but only if it is reasonably certain that such disability will continue throughout the life of the disabled person; or (2) any disease or disorder determined by the Secretary to be of such a nature or extent as to justify a determination that persons suffering therefrom are permanently and totally disabled.  

38 U.S.C.A. § 1502(a) (West 1994).  Indeed, the provision the Veteran argues should have been applied to the facts of his claim, regarding disability as determined by the Commissioner for Social Security, was not added to section 1502 until 2001, long after the Veteran's August 1998 claim and the RO's February 1999 decision became final.  See Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-10, 115 Stat. 976.

The Veteran was asked via letters of October 9, 1998, and February 3, 1999, to submit evidence to support his claim, which he did not do.  Accordingly, the claim was denied, due to the failure of the Veteran to show that he was permanently and totally disabled.  See Decision dated February 3, 1999.  The RO was under no obligation to presume disability due to the Veteran's eligibility to receive Social Security benefits, and without any evidence that supported the claim, correctly applied the law as it existed at that time in denying the claim.  The Board finds that the Veteran has not shown CUE in the February 1999 decision.



							(CONTINUED ON NEXT PAGE)
ORDER

The appeal is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


